221 Md. 581 (1959)
155 A.2d 652
COTHORN
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 25, September Term, 1959.]
Court of Appeals of Maryland.
Decided November 23, 1959.
*582 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
The applicant was convicted under three separate indictments of three separate offenses  robbery, unauthorized use of a motor vehicle, and assault. None of the individual sentences exceeded the maximum authorized by law. Separate offenses may be punished separately. Williams v. State, 205 Md. 470, 109 A.2d 89. A disparity between the sentence imposed upon the applicant and that imposed upon his codefendant affords no basis for relief under the Post Conviction Procedure Act.
Application denied.